Case 15-41644   Doc   Filed 12/11/20 Entered 12/11/20 18:25:52   Desc Main
                         Document    Page 1 of 12
Case 15-41644   Doc   Filed 12/11/20 Entered 12/11/20 18:25:52   Desc Main
                         Document    Page 2 of 12
Case 15-41644   Doc   Filed 12/11/20 Entered 12/11/20 18:25:52   Desc Main
                         Document    Page 3 of 12
Case 15-41644   Doc   Filed 12/11/20 Entered 12/11/20 18:25:52   Desc Main
                         Document    Page 4 of 12
Case 15-41644   Doc   Filed 12/11/20 Entered 12/11/20 18:25:52   Desc Main
                         Document    Page 5 of 12
Case 15-41644   Doc   Filed 12/11/20 Entered 12/11/20 18:25:52   Desc Main
                         Document    Page 6 of 12
Case 15-41644   Doc   Filed 12/11/20 Entered 12/11/20 18:25:52   Desc Main
                         Document    Page 7 of 12
Case 15-41644   Doc   Filed 12/11/20 Entered 12/11/20 18:25:52   Desc Main
                         Document    Page 8 of 12
Case 15-41644   Doc   Filed 12/11/20 Entered 12/11/20 18:25:52   Desc Main
                         Document    Page 9 of 12
                                                                                                          Page 1 of 1
         Case 15-41644          Doc      Filed 12/11/20 Entered 12/11/20 18:25:52                   Desc Main
                                           Document     Page 10 of 12



 CUST/FEES - DETAIL                            603        12/11/2020 2:38:33 PM ET    PFSP245
  Account             Namekey           MANSFIELD KC546     Total Amort Fee Payment          0.00
  Type      40     DescriptionEXPENSE ADVANCES               Total Fee Type Receivable -5648.00
   Assess Date        Fee Amt    Last Act         Remain Bal AMORT FEE          PD-TO-DT Exp Cd      Invoice #        Org
    10/29/18     -1,128.00   00/00/00         -1,128.00                                      100    ZZ0240929534679
    02/19/19        -39.00   00/00/00            -39.00                                      100    ZZ0247710462931
    03/19/19      -195.00    00/00/00            -195.00                                     100    ZZ0249374740903
    11/27/19      -284.00    00/00/00            -284.00                                     100    ZZ0263937065650
    01/17/20      -273.00    00/00/00            -273.00                                     100    ZZ0266962134964
    04/10/20        -13.50   00/00/00            -13.50                                      505    ZZ0270947166880
    04/10/20      -225.50    00/00/00            -225.50                                     100    ZZ0270750328880
    05/15/20     -1,231.00   00/00/00         -1,231.00                                      100    ZZ0270982608845
    06/01/20     -1,152.50   00/00/00         -1,152.50                                      100    ZZ0272869211828
    06/11/20        -13.50   00/00/00            -13.50                                      505    ZZ0273808545818
    06/29/20      -266.50    00/00/00            -266.50                                     100    ZZ0274626398800
    07/07/20        -13.50   00/00/00            -13.50                                      505    ZZ0275168945792
    08/04/20      -369.00    00/00/00            -369.00                                     100    ZZ0276458965764
    09/03/20      -143.50    00/00/00            -143.50                                     100    ZZ0276867864734




 Message:                                                         OK                                 MORE...




https://regnp4vpn-lending.fiservapps.com:3261/Pi00wbfc/FBST/PI00WBFT/HI00LSUI?... 12/11/2020
                                                                                                           Page 1 of 1
         Case 15-41644          Doc     Filed 12/11/20 Entered 12/11/20 18:25:52                     Desc Main
                                          Document     Page 11 of 12



 CUST/FEES - DETAIL                           603        12/11/2020 2:38:50 PM ET    PFSP245
  Account             Namekey          MANSFIELD KC546     Total Amort Fee Payment          0.00
  Type      40   DescriptionEXPENSE ADVANCES                Total Fee Type Receivable -5648.00
   Assess Date        Fee Amt    Last Act       Remain Bal AMORT FEE           PD-TO-DT Exp Cd        Invoice #        Org
    10/01/20     -143.50    00/00/00           -143.50                                      100      ZZ0278692953706
    10/01/20      -20.50    00/00/00            -20.50                                      100      ZZ0278693130706
    11/24/20      -13.50    00/00/00            -13.50                                      506      ZZ0281339898652
    12/03/20     -123.00    00/00/00           -123.00                                      100      ZZ0281918386643
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0




 Message:                                                        OK                                   BOTTOM




https://regnp4vpn-lending.fiservapps.com:3261/Pi00wbfc/FBST/PI00WBFT/HI00LSUI?... 12/11/2020
   Case 15-41644        Doc    Filed 12/11/20 Entered 12/11/20 18:25:52       Desc Main
                                 Document     Page 12 of 12



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  CENTRAL DIVISION

 In re:

 KEVIN MANSFIELD and                            Chapter 13
 MARIE MANSFIELD,                               Case No. 15-41644-CJP

           Debtor(s).

                                CERTIFICATE OF SERVICE

          I, Derek A. Castello, Esq. of the law firm of Demerle Hoeger LLP, hereby certify

that I have this 11th day of December, 2020 served on behalf of U.S. Bank Trust National

Association, as Trustee of the Igloo Series II Trust, as serviced by BSI Financial Services

a Response to Notice of Final Cure and this Certificate of Service by causing copies

hereof to be sent to all parties entitled to service per the Federal Rules of Bankruptcy

Procedure by electronic mail via the Case Management / Electronic Case Files (ECF)

system and by first-class mail (M) to all parties not appearing electronically.

 Marie Mansfield,                               David C. Crossley, Esq.
 Estate of Kevin Mansfield                      Crossley Law Offices, LLC
 45 Hillside Road                               448 Concord Street
 Tewksbury, MA 01876 (M)                        Framingham, MA 01702 (ECF)
 Richard King, Esq.                             Denise M. Pappalardo, Esq.
 Assistant U.S. Trustee                         Chapter 13 Trustee
 Office of U.S. Trustee                         P. O. Box 16607
 446 Main Street, 14th Floor                    Worcester, MA 01601 (ECF)
 Worcester, MA 01608 (ECF)

                                               /s/ Derek A. Castello
                                               Derek A. Castello, Esq.
